   Case 2:21-cv-00425-JFW-MRW Document 24 Filed 08/05/21 Page 1 of 1 Page ID #:255




                                                                                           JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.         CV 21-425-JFW(MRWx)                                          Date: August 5, 2021

Title:           Kambiz Aramnia -v- Hartford Casualty Insurance Company, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                             None Present
                 Courtroom Deputy                           Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER OF DISMISSAL

        In the Notice of Settlement filed on August 4, 2021, Docket No. 23, the parties represent
that they have settled this action. As a result, the Court dismisses this action without prejudice
subject to either party reopening the action on or before September 20, 2021. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until September 20, 2021. Thereafter,
absent further order of the Court, the dismissal of this action will be with prejudice.
All dates in this action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                              Initials of Deputy Clerk sr

(Rev. 1/14/15)
